Citation Nr: 1744421	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-02 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for migraine headaches (claimed as headaches with black-outs).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to August 1992.  He has confirmed service in the Southwest Asia theatre of operation.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and October 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2017, the Veteran testified before the undersigned Veterans Law Judge at a hearing held via live videoconference.  A transcript of that hearing is of record.  


FINDING OF FACT

The Veteran's migraine headaches had onset during active service.


CONCLUSION OF LAW

The criteria for service connection of migraine headaches have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Given the positive outcome of the below decision, any failure on VA's part in satisfying the duty to assist would constitute harmless error.

Service Connection

The Veteran has a present diagnosis of migraine headaches which he asserts had onset during active service, and therefore should be granted service connection.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

After careful review of the evidence, the Board finds that service connection should be granted.

As discussed above, the Veteran has a present diagnosis of migraine or migrainous headaches without aura, a diagnosis which was given following a December 2011 VA examination.  

The Veteran has testified that his headaches first occurred during active service, and have continued to worsen since that time.  He testified that he sought medical care for headaches during active service and was told to treat them with over-the-counter medication.  

Here, the Board notes that the Veteran's available service treatment records do not document any treatment for or complaints of headaches during active service.  However, the Veteran's service-treatment records are, in fact, incomplete.  A note dated July 24, 1987, in his available records indicates that his previous records had been lost and new records were being recreated.  Further, a January 2011 VA email correspondence also indicates that the Veteran's complete service treatment records are unavailable.  As such, the Board does acknowledge that documented medical evidence of headaches during active service is not of record.

Nonetheless, a lay person is competent to report observable symptomatology of an illness or injury.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  In this instance, painful headaches certainly constitute "observable symptomatology."  Further, the Veteran has also submitted lay statements from his post-service employer, as well as is former spouse attesting to his headaches.  Particularly, a letter submitted in June 2017 from his former spouse attests to his complaints of headaches during his period of active service.  

Additionally, the Board observes that in his December 2011 VA examination, the examiner stated that, although he did not believe that the Veteran's headaches were due to any type of toxic exposure or specific environmental hazard in Southwest Asia, his headache complaints are typical for migraine and migrainous headache symptoms.  Given onset at age 27, when he was on tour in Southwest Asia, is typical for the peak age of onset and disability for migraine and migrainous headaches (15-40 years of age).  His headaches appear to have followed a typical course since that time and over the years, for an individual with an untreated migrainous headache disorder.  

Further, in December 2013, a new VA examination was conducted which, although it also opined against any actual causal nexus to toxic environmental exposures, did agree with the December 2011 examiner that the Veteran's headache symptoms likely first developed during active service.  Specifically, the examiner stated that although the RO noted that service treatment records did not document complaints of headaches, the file is very small and missing most of the information.  There are scant records which would be unusual for nine years of service.  There is no post-deployment records or exit examination or exit history.  Therefore it is more likely than not that the Veteran developed migraine symptoms while he was deployed, with onset during active service.  

In light of the Veteran's testimony, other lay testimony, and the opinions of the December 2011 and September 2013 VA examiners, the Board is satisfied that the Veteran's migraine headaches likely had onset during active service.  As the disorder was therefore incurred in service, service connection should be granted.


ORDER

Service connection for migraine headaches is granted.  



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


